DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/025,002, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/025,002 fails to disclose that the integrated electronic switch includes a logic controller as recited in claims 7 and 17 of the instant application or the timer and memory recited in claims 8 .

This application repeats a substantial portion of prior Application No. 16/025,002, filed June 24, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Amendment
The Preliminary Amendment filed June 26, 2019 has been entered and addressed below.

Drawings
The drawings were received on June 26, 2019.  These drawings are unacceptable due to the inclusion of new matter.  Figures 12A and 12B have been amended to include wall 1207 which was not present in either the figures or specification in the instant application as originally filed.  As such these drawings have not been entered.

The drawings were received on June 24, 2019.  These drawings are accepted.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the logic controller recited in claims 7 and 17 and the timer and memory recited in claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed June 26, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the addition of the “wall (1207)” is considered new matter as such a wall was not found in the originally filed specification or drawings nor can it be found in parent application Application No. 16/025,002.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 19 recite “the input wire may include”.  The use of such terms as “may” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 3,246,707).

Regarding claims 1 and 11:  Bell discloses an integrated electronic switch 73/87 for use with a gun string, the integrated electronic switch comprising:
a body 87 having a first end Fig 4, a second end Fig 4, and a body Fig 4 portion extending between the first end and the second end Fig 4;
a selective electronic switch 76 encapsulated in the body Fig 4;
an input wire 109 extending from the selective electronic switch through the first end Fig 4; and
an output wire 108 extending from the selective electronic switch through the second end Fig 4.

Regarding claims 2 and 12:  Wherein the body is cylindrical Fig 4.

Regarding claims 3 and 13:  The switch further comprising an O-ring seal 88 provided around the body.

Regarding claims 4 and 14:  The switch further comprising a retaining member 89 integrated into the body at the first end of the body Fig 4.

Regarding claims 5 and 15:  Wherein the retaining member comprises: 
a retaining head set screw 89; and
a threading member set screw 89 for attaching the switch to a switch sub 74.

Regarding claims 9 and 19:  Wherein the input wire may include plural inputs, a first set of the plural inputs being connected to a sub, a second set of the plural inputs being connected to a perforating gun, and a third set of the plural inputs being connected to the surface.  The use of the term “may” indicates that the limitations that follow it are optional.  As such, even though Bell fails to disclose the plural inputs recited in claims 9 and 19 Bell does anticipate claims 9 and 19 as the plural inputs are not required.

Regarding claims 10 and 20:  The switch further comprising a pressure switch 75 for sensing a pressure from a downstream perforating gun.

Regarding claim 11:  Bell discloses a system for firing a detonator 10, Fig 1, 4, the system comprising:
a switch sub 74 for use with a gun string 11; and 
Fig 4 and configured to work with the gun string. 

Regarding claim 21:  Wherein the integrated electronic switch fits inside the switch sub Fig 4.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 17-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schacherer et al. (US 2012/0247769, Schach).

Regarding claims 1 and 11:  Schach discloses an integrated electronic switch Fig 4 – the housing within element 30 for use with a gun string, the integrated electronic switch comprising: 
a body A (see reproduction of Figure 4 below) having a first end Fig 4, a second end Fig 4, and a body portion Fig 4 extending between the first end and the second end Fig 4;
a selective electronic switch 32(120) – Fig 9 encapsulated in the body;
an input wire 34 – [0023], [0024], [0035], [0037], [0039] extending from the selective electronic switch through the first end; and 
an output wire 34 – [0023], [0024], [0035], [0037], [0039] extending from the selective electronic switch through the second end.

[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    357
    769
    media_image1.png
    Greyscale


Regarding claims 2 and 12:  Wherein the body is cylindrical Fig 2, 4.

Regarding claims 4 and 14:  The switch further comprising a retaining member 46, 48 integrated into the body at the first end of the body.

Regarding claims 5 and 15:  Wherein the retaining member comprises: 
a retaining head Fig 3; and
a threading member 72 – Fig 3 for attaching the switch to a switch sub 30.

Regarding claims 7, 8, 17, and 18, paragraph [0025] of Schach incorporates Bonavides et al. (US 2010/0085210, Bon) by reference and the features therein are referred to in the rejections below as indicated.

Regarding claims 7 and 17:  The switch further comprising a logic controller 125 – [0024-0026] of Bon.

Regarding claims 8 and 18:  The switch further comprising: 
a timer [0020], [0021], [0038], Fig 6 of Bon; and
a memory 118 – Fig 4 of Schach; 127 – [0024]-[0026], Fig 2 of Bon.

Regarding claims 9 and 19:  Wherein the input wire may include plural inputs, a first set of the plural inputs being connected to a sub, a second set of the plural inputs being connected to a perforating gun, and a third set of the plural inputs being connected to the surface.  The use of the term “may” indicates that the limitations that follow it are optional.  As such, even though Schach fails to disclose the plural inputs recited in claims 9 and 19 Schach does anticipate claims 9 and 19 as the plural inputs are not required.

Regarding claim 11:  Schach discloses a system 10 - Fig 1 for firing a detonator, the system comprising:
a switch sub 30  for use with a gun string 12/20; and
an integrated electronic switch, as described above, located within the switch sub and configured to work with the gun string Fig 2.

Regarding claim 21:  Wherein the integrated electronic switch fits inside the switch sub Fig 2, 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schach.


However, the use of O-rings around and between bodies in downhole tools is old and well known.  This is shown by the inclusion of O-Rings on various parts of the system of Schach. 
The Examiner takes OFFICAL NOTICE that it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Schach to include an O-ring between the integrated electronic switch and the switch sub in order to have ensured that all components and interfaces in the system were sealed from wellbore pressure and fluids.  This would have achieved the predictable result of protecting the electric components within the switch, such as the switch itself and the memory, from damage and potential failure.
	
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest an integrated electronic switch that includes an input wire extending from one end of the body of the switch, wherein the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
1/13/2021